Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 					Election/Restrictions
Newly submitted claims 18-33,36  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method claims are considered properly restricted under a process of manufacture and product formed relationship. The method claims do not share the same technical features of claim 35 such as grain size therefor restriction is considered proper. With respect to claim 36 the product of claim 35 does not share the same structures of claim 36.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-33,36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings were received on 06/21/2022.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the SiC grain size (d50) of between 50 and 500 microns cannot be found in the disclosure. Pages 3 and 4 state the particle size (d50) of the starting SiC powder is 50 to 500 microns not the SiC grains in the final product are 50 to 500 microns. Also support for the silicon carbide structures being impregnated with free silicon cannot be found in the disclosure.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lynen et al (20160272548).
	Lynen et al teach a ceramic component formed by depositing carbon in a porous silicon carbide body [0010] and infiltrating with silicon to form a reaction bonded silicon carbide component with a secondary SiC that strengthens the component [0032]. The particle size (d50) of the starting SiC is 115 microns [0027]. The secondary SiC formed is equivalent to the claimed silicon carbide structures. It would be expected any porosity of the secondary SiC would be infiltrated with the silicon because the secondary SiC is surrounded by infiltrated silicon as well as the infiltration may occur more than once.
	“The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

	Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aghajanian et al (20090130435).
	Aghajanian et al teach a SiC reaction bonded body form by silicon infiltration of SiC [0032]. The medium particle size of the starting SiC is 56 microns [0087]. Reaction formed SiC is formed in the body, see figure 1 and 4 is equivalent to the claimed silicon carbide structures. It would be expected any porosity of the secondary SiC would be infiltrated with the silicon because the secondary SiC is surrounded by infiltrated silicon as well as the infiltration may occur more than once.
	“The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).

Response to Arguments
	Applicants argument that none of the cited prior art references teach or suggested the claimed method for obtaining the ceramic component containing SiC is not persuasive. The rejected claim 35 is drawn to the component and all process claims are withdrawn from consideration. Process limitations do not determine the patentability of a product. See MPEP 2113.
	It is agreed Aghajanian do not impregnate and carbonize the SiC body with a carbon containing solution however Aghajanian do form a body of SiC and sugar solution and carbonize. Applicants have not shown how the different process steps yield a different product and the claims reflect the difference.
	The final rejection did not include rejections over Ide, Bartlett or Luthra.
It is also argued that Aghajanian teach SiC grains with diameters below 50 microns which is not persuasive because Aghajanian teach a medium particle size of 56 microns which comprises particles greater than 50 microns. Also, the particle size as claimed and taught by Aghajanian are the starting particle size where the SiC particle may grow in size once the component is formed.
	It is agreed Aghajanian teaches an alloy however the instant claims do not require pure silicon as well as the first example in Table 2 uses silicon only. 
	It is also argued Lynen teaches sufficient pore space should remain free therefor a ceramic component as required by claim 35 having interstitial space in between the SiC grains filled with SiC structures cannot be formed. Lynen teaches sufficient pore space must be maintained after the carbon containing material is added and before impregnation with silicon. Figure 3 shows in the final product SiC formed between the SiC particles [0030] where secondary SiC is 6. Furthermore, the claims are silent as to the amount of silicon that is present.
	Is it also agreed that the prior art references fail to disclose 3D printing of green body however it is not clear how 3D printing changes the structure of the ceramic component over the processes used by the prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
09/12/2022